633 N.W.2d 849 (2001)
Jan WILMES, Respondent,
v.
WAL-MART STORES, INC., and Insurance Co. of State of Pennsylvania/AIG (Claims administered by Claims Management), Relators, and
1) Rice County District One Hospital, 2) Back in Action, Intervenors.
No. C1-01-1107.
Supreme Court of Minnesota.
September 12, 2001.
Considered and decided by the court en banc.


*850 ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 14, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
Russell A. Anderson
Associate Justice